Citation Nr: 0734151	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  05-11 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the reduction from 90 percent to 50 percent for 
service connected bilateral hearing loss, effective from 
December 1, 2004, was proper.  



REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Horrigan



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1942 to November 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

This case has been advanced on the docket due to the advanced 
age of the veteran. 38 U.S.C.A. § 7107; 38 C.F.R. § 
20.900(c). 

In March 2007, the Board remanded the case to afford the 
veteran the opportunity  to appear at a hearing before a 
Veterans Law Judge.  In April 2007, the veteran withdrew his 
request for a hearing. 


FINDING OF FACT

Reexaminations by VA in January and July 2004 supported the 
finding that the results of the November 2003 VA audiometric 
examination that showed a significant and dramatic increase 
in the severity of service connected hearing loss were not 
valid. 


CONCLUSION OF LAW

The rating reduction from 90 to 50 percent for service-
connected bilateral hearing loss was in accordance with the 
facts and law.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.105(e), 3.344, 4.85, Diagnostic Code 6100 (2007).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO. Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In this case, the notice provisions pertaining to a rating 
reduction are governed by 38 C.F.R. § 3.105(e), which provide 
that where the reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction of compensation payments 
currently being made, a rating proposing the reduction will 
be prepared setting forth all material facts and reasons.  
The veteran will be notified of the contemplated action and 
furnished detailed reasons therefore, and will be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at their present 
level.  

And if additional evidence is not received within that 
period, final rating action will be taken and the award will 
be reduced effective the last day of the month in which a 60-
day period from the date of notice to the veteran of the 
final rating action expires.

Where as here, the notice provisions of the rating reduction 
essentially mirror the notice requirements of the VCAA, 
compliance with the notice provisions of the VCAA are 
rendered moot. Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background 

On VA audiometric testing in September 2002, the pure tone 
thresholds were 50, 70, 80, and 90 decibels in the right ear 
and 60, 75, 85, and 85 decibels in the left ear at 1000, 
2000, 3000, and 4000 Hertz.  The average decibel loss in the 
right ear was 73 decibels and the average decibel loss in the 
left ear was 76.  Speech discrimination was 62 percent in the 
right ear and 64 percent in the left ear. 
 
Based on the above audiometric testing, the RO in a rating 
decision of September 2002 increased the rating for bilateral 
hearing loss to 40 percent disabling, effective May 3, 2002.  

On VA audiological testing in November 2003, pure tone 
thresholds were 80, 95, 100, and 100 decibels in the right 
ear and 65, 80, 85, and 85 decibels in the left ear at 1000, 
2000, 3000, and 4000 Hertz.  The average decibel loss in the 
right ear was 88 decibels and the average decibel loss in the 
left ear was 79.   Speech discrimination was 12 percent in 
the right ear and 36 percent in the left ear. 

Based on the above audiometric testing, the RO in a rating 
decision of December 2003, determined that the veteran had 
Level XI hearing in the right ear and Level X in the left 
ear.  Accordingly, the RO increased the rating to bilateral 
hearing loss from 40 percent to 90 percent disabling, 
effective September 4, 2003.   

On VA audiometric testing in January 29, 2004, pure tone 
thresholds were 55, 70, 75, and 80 decibels and pure tone 
thresholds of 65, 75, 80, and 80 decibels in the left ear at 
1000, 2000, 3000, and 4000 Hertz.  Pure tone averages were 70 
decibels in the right ear and 75 decibels in the left ear.  
Speech discrimination was 68 percent in the right ear and 64 
percent I the left ear. 

In February 2004, the Chief of the VA Audiology Section 
stated that the veteran had been followed at the clinic since 
1997 and that the veteran's hearing had been relatively 
stable over the course of treatment, showing a slight decline 
over the years that was not unexpected.  Upon a routine 
review of the veteran's file it was noted that the 
audiometric test of November 2003 showed a dramatic and 
significant worsening from previous tests.  Upon retesting it 
was noted that the veteran's hearing had not significantly 
worsened since September 2002.  The Chief of the VA Audiology 
Section expressed the opinion that the results of the 
November 2003 test were spurious and resulted in an 
inappropriate rating and recommended a reevaluation. 

Based on the above, in a March 2004 rating action the RO 
proposed to decrease the award for the veteran's bilateral 
hearing loss to 40 percent. The veteran was informed of this 
proposed reduction by letter dated in March 2004. 

On VA audiometric testing in July 2004, the pure tone 
thresholds were 60, 75, 80, and 85 decibels in the right ear 
and 70, 80, 80, and 80 decibels in the left ear at 1000, 
2000, 3000, and 4000 Hertz.  The pure tone averages were 75 
decibels in the right ear and 79 decibels in the left ear. 
Speech discrimination was 36 percent in the right ear and 54 
percent in the left ear.

Based on the above, in a September 2004 rating decision the 
RO decreased the award for the veteran's bilateral hearing 
loss to 40 percent, effective December 1, 2004.  The veteran 
was informed of this reduction by letter dated in September 
2004. 

Based on the July 2004 VA audiogram a rating decision in June 
2005, the RO  reevaluated the findings and increased the 
rating to 50 percent, effective December 1, 2004. 

Analysis 

Under 38 C.F.R. § 3.105(e), where a reduction in an 
evaluation of a service-connected disability is considered 
warranted and the lower evaluation would result in a 
reduction of compensation payments currently being made, a 
rating proposing the reduction must be prepared setting forth 
all material facts and reasons.  In addition, VA must notify 
the veteran that he has 60 days to present additional 
evidence showing that compensation should be continued at the 
present level.  As indicated above, the RO has satisfied the 
procedural requirements of 38 C.F.R. § 3.105(e).

The record shows that the 90 percent rating for the veteran's 
bilateral hearing loss was in effect from September 2003 
through November 2004, a period of less than five years. 
Hence, the provisions of 38 C.F.R. § 3.344 are not for 
application in this case and reexamination disclosing 
improvement will warrant a rating reduction. 38 C.F.R. § 
3.344(c).
. 
In considering the propriety of a reduction, the Board must 
focus on the evidence available to the RO at the time the 
reduction was effectuated, although post-reduction medical 
evidence may be considered in the context of evaluating 
whether the condition had demonstrated actual improvement.  
Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992). 

In addition, it must be determined that an improvement in a 
disability has actually occurred and that such improvement 
actually reflects an improvement in the veteran's ability to 
function under the ordinary conditions of life and work.  
Brown v. Brown, 5 Vet. App. 413, 420-22 (1993).

In evaluating the service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered. Lendenmen v. Principi, 
3 Vet. App. 345, 349 (1992).

The Rating Schedule establishes eleven auditory acuity levels 
under 38 C.F.R. § 4.85, Diagnostic Code 6100.

Table VI, "Numeric Designation of Hearing Impairment Based on 
Pure tone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the pure tone 
threshold average (vertical columns). The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and pure tone threshold average 
intersect. 38 C.F.R. § 4.85(b).

"Pure tone threshold average," as used in Tables VI, is the 
sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four. This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment from Table VI or VIa. 38 C.F.R. § 4.85(d).

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral. 
Each ear will be evaluated separately. 38 C.F.R. § 4.86(a).  

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear. The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing. The percentage evaluation is located at the point 
where the row and column intersect. 38 C.F.R. § 4.85(e).  

The evidence cited above shows that the veteran had Level VII 
hearing in each ear after a VA audiometric evaluation in 
September 2002, which equated to a 40 percent disability 
rating under Table VII.  The audiometric study of November 
2003, however, demonstrated Level XI in the right ear and 
Level IX in the left ear, which the RO interpreted as level 
X, equating to a 90 percent rating under Table VII.  

The validity of the November 2003 audiometric testing was 
compared with the results of audiometric testing in January 
2004 which revealed Level VI hearing in the right ear and 
Level VII hearing in the left ear which again equated to less 
than a 90 percent rating.  On audiometric testing in July 
2004,  and found to have Level IX in the right ear and level 
VIII in the left ear, equating to a 50 percent rating 
currently in effect.  

The variance between the November 2003 VA audiometric testing 
and those conducted before and subsequent to that evaluation, 
discussed above, readily supports the conclusion of the RO 
that the November 2003 audiometric test results were 
anomalous and did not accurately reflect the level of the 
veteran's hearing loss. 

As the provisions of 38 C.F.R. § 3.105(e) have been met, the 
rating reduction from 90 percent to 50 percent for bilateral 
hearing loss was in accordance with the law and facts.     

ORDER

The rating reduction from 90 percent to 50 percent for 
bilateral hearing loss was proper, and the appeal to restore 
the 90 percent rating is denied.


____________________________________________
GEORGE E. GUIDO, JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


